Citation Nr: 1502004	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  10-13 887A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for post-traumatic stress disorder (PTSD) for the period prior to May 20, 2010.  

2.  Entitlement to an initial disability rating in excess of 70 percent for post-traumatic stress disorder (PTSD) from May 20, 2010.  

3.  Entitlement to a total disability evaluation for the period prior to May 20, 2010 based upon individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to a total disability evaluation from May 20, 2010 based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

B. E. Turner, II


INTRODUCTION

The Veteran served on active duty from June 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the RO in Winston-Salem, North Carolina, that granted service-connection for PTSD and initially awarded a 30 percent disability rating as of August 2006, the date of the initial claim.  Subsequently the Veteran's disability rating was increased to 50 percent as of August 2006, and then 70 percent as of May 20, 2010.  

During the pendency of the increased rating for PTSD claim, the Veteran filed an application for increased compensation based on unemployability.  That clam was denied in a March 2012 rating decision that continued the 70 percent PTSD disability rating.  The Veteran submitted a timely Notice of Disagreement (NOD) in June 2012.  The RO undertook no further development of the unemployability claim other than to note the unemployability claim was intertwined with the PTSD increased rating claim.  As total disability based on individual unemployability (TDIU) is an element of all claims for an increased rating, the TDIU claim shall be considered.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  The evidence of record shows that for the period prior to May 20, 2010 the Veteran's PTSD is shown to have been manifested by occupational and social impairment with reduced reliability and productivity due to symptoms that include flattened affect, panic attacks more than once per week, disturbances of motivation and mood, and difficulty maintaining effective family role functioning.   
2.  The evidence of record shows that from May 20, 2010 the Veteran's PTSD is shown to have been manifested by total occupational and social impairment due to symptoms that include gross impairment in thought processes and communication; persistent hallucinations; and intermittent ability to perform daily activities.  

3.  The evidence of record shows that prior to May 20, 2010 the Veteran did not meet the single disability TDIU standard and was not unemployable by reason of his service-connected disability.   

4. As a 100 percent schedular disability rating is being assigned for PTSD from May 20. 2010, there remain no questions of law or fact to be decided regarding TDIU from that date.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 50 percent for PTSD for the period prior to May 20, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for a 100 percent disability rating for PTSD from May 20, 2010 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).

3.  The criteria for the assignment of TDIU due to a service-connected disability for the period prior to May 20, 2010 have not been met.  38 C.F.R. § 4.16 (2014).  

4.  The claim for entitlement to a TDIU is moot from May 20, 2010.  38 C.F.R. § 4.16(a) (2014). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for PTSD

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014). 

Each disability must be considered from the point of view of the Veteran working or seeking work. 38 C.F.R. § 4.2 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

A 50 percent rating is warranted for PTSD if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 9411. 

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). 

Scores ranging from 31 to 40 reflect "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school)."  Id. 

A score of 41 to 50 is indicated where there are "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job)."  Id. 
A score of 51-60 is appropriate where there are," Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.

A score of 61-70 is indicated when there are, "Some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." Id.

PTSD Analysis-Period prior to May 20, 2010

In a June 2007 rating decision, the RO granted service connection for PTSD.  An evaluation of 30 percent was assigned, effective August 9, 2006.  

In a July 2008 statement of the case, the RO increased the Veteran's disability rating for his service-connected PTSD to 50 percent, effective August 9, 2006.

The Veteran filed a timely Notice of Disagreement (NOD) in response to the July 2008 SOC.  However the RO incorrectly construed this timely substantive filing as a new claim.  Based on the Veteran's timely filed NOD, the Board notes the original decision is still on appeal and has recharacterized the issues appropriately.  In a May 2011 rating decision the RO increased the Veteran's disability rating for his service-connected PTSD to 70 percent, effective May 20, 2010.

The Veteran began outpatient mental health treatment in June 2006 after an incident at work, presenting with symptoms of suicidal ideation, depression, and work-related stress.  In the initial evaluative exam E.B., MA, LPA concluded the Veteran presented with symptoms of PTSD and moderate to severe depression.  Other non-PTSD stressors listed were related to the Veteran's marriage, finances, and his job.  In a June 2007 letter, E.B. stated that the Veteran was taken out of work for three weeks following the incident because of suicidal ideation and risk to self and others.  E.B. further stated that the Veteran experienced suicidal thoughts on a daily basis. 
The Veteran was afforded VA examinations in May 2007, January 2009, and May 2010 to evaluate his PTSD.  The Veteran has consistently been assigned a GAF score between 40 and 53 with 40 being the most recent score assigned by the May 2010 VA examiner.  

The May 2007 VA examiner reviewed the claims file including the psychiatric evaluation dated June 28, 2006.  The Veteran's lay statement was also reviewed.  The examiner observed slightly depressed mood and affect in the Veteran when talking about Korea, otherwise the Veteran's appearance, hygiene, behavior, communication, thought processes, and judgment were appropriate.  
The 2007 examiner noted the Veteran met the diagnostic criteria for PTSD and assigned a GAF of 50.  The examiner further noted the Veteran has recurrent memories of the event, distressing dreams, and a feeling that the trauma is reoccurring.  The examiner noted the Veteran makes efforts to avoid anything that will remind him of the trauma.  Finally the 2007 examiner noted the Veteran has difficulty sleeping, irritability and anger, an exaggerated startle response, and hypervigilance.  

The 2007 examiner opined the Veteran's psychiatric symptoms cause occupational and social impairment with reduced reliability and productivity as evidenced by difficulty in establishing and maintaining effective work and social relationships and disturbance in mood and motivation.  The examiner further noted the Veteran was not a danger to himself or others.

In a timely filed September 2008 NOD, the Veteran stated he should be rated no less than 70 percent and that he was having suicidal thoughts daily and he felt like hurting others all the time when he lost his temper.  The Veteran was provided a VA exam in January 2009.

In the January 2009 VA PTSD examination the Veteran reported limited social and occupational functionality and trouble sleeping for the previous two years.  The Veteran further reported being uncomfortable in public and limiting his activities outside his home including decreased attendance at church activities with his children.  The Veteran reported good relationships with his supervisor and co-workers although interaction with them is minimal.  The Veteran recounted the 2006 incident at work in which he felt detached from his actual surrounding and back in the war setting.  

The 2009 examiner noted the Veteran maintained good eye contact during the exam and demonstrated flattened affect and depressed mood.  The Veteran cried during the exam when describing his life after the military.  The examiner noted panic attacks more than once per week and noted the Veteran reported an intermittent history of hallucination.  The examiner further noted impaired thought processes and slowness of thought with the Veteran taking longer than usual to complete his thought.  The examiner diagnosed PTSD and major depressive disorder with psychotic features not related to PTSD and assigned a GAF of 50.  

The January 2009 examiner remarked the Veteran is able to maintain effective work/school and social relationships and perform activities of daily living.  The examiner remarked the Veteran has difficulty maintaining effective family role functioning due to his symptoms and has intermittent inability performing recreation or leisurely pursuits.  The examiner further remarked that the Veteran does not pose a threat or danger to himself or others although his prognosis was deemed fair to poor given the chronic nature of his symptoms and restricted social interaction.  

In a June 2009 NOD the Veteran again stated he was too easily angered with thoughts of hurting others and had suicidal thoughts daily.  Additionally the Veteran was uncomfortable with the January 2009 examiner as it was someone different than originally scheduled.  In an April 2010 VA Form 9, the Veteran expressed his dissatisfaction with the 2009 VA exam stating that he told the VA examiner that he is bothered by daily suicidal ideation, although he has not tried to carry out a plan.  The Veteran was afforded another VA examination in May 2010.  That examination is discussed in the PTSD analysis section below.  

Turning to the lay statements, the Veteran is competent to provide lay testimony that is "within the realm of his personal knowledge."  Layno v. Brown, 6 Vet. App. 465, 471 (1994).  Throughout the appeal period, the Veteran claimed thoughts of harming others and suicidal ideation; he is competent to provide evidence of his own mental operation.  As to the credibility of his statements, while there is self-intertest and bias inherent in the Veteran's lay statements, his statements may not be ignored simply because he is an interested party.  See Cartwright v. Derwinski 2 Vet. App. 24 (1991).  However, neither the May 2007 nor the January 2009 VA examiner reported suicidal or homicidal ideation as being present during the examinations.  See Rucker v. Brown 10 Vet App. 67, 73 (1997); (Statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

Nevertheless, for the period in question the Veteran is both competent and credible to relay information as to his thought processes and state-of-mind.  However, the Veteran's statements concerning his symptoms of anger and suicidal ideation, while having some probative value, do not outweigh the 2007 and 2009 VA examinations and their associated objective observations and experienced medical opinions.  Additionally, suicidal ideation and anger are just two of several symptoms being objectively evaluated by the VA examiner and do not alone form the basis for a higher disability rating.

For the period prior to May 20, 2010 the evidence of record more closely approximates occupational and social impairment with reduced reliability and productivity which is indicative of a 50 percent disability rating for PTSD.  See 38 C.F.R. § 4.130, Diagnostic Codes 9411.  In this regard, the 2007 VA examiner opined the Veteran had difficulty with work and social relationships although he was not totally precluded from them.  The 2009 VA examiner opined that the Veteran was able to maintain effective work and social relationships although his family role functioning was diminished.  

During this period the Veteran did not exhibit gross impairment in thought processes and communication as demonstrated by his ability to follow all commands during the examination, and he did not exhibit grossly inappropriate behavior.  Depressed mood and flattened affect where demonstrated by the Veteran in the exams, however the Veteran's eye contact, speech, communication and, concentration were within normal limits in both exams.  Although the Veteran stated he had suicidal thoughts daily and was easily angered with thoughts of hurting others, and a 2007 letter from the Veteran's psychologist, E. B. reported such thoughts, both the May 2007 and January 2009 VA examiners opined the Veteran was not a threat to himself or others and found both suicidal and homicidal ideation to be absent.  Thus, despite the presence of some symptoms consistent with a higher disability rating, the totality of the symptoms more closely resemble a 50 percent disability rating picture for PTSD during this period.

Accordingly, the Board finds that the preponderance of the evidence is against an evaluation in excess of 50 percent for the Veteran's PTSD for the period prior to May 20, 2010.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to the rating associated with his PTSD, which is reflected by the assigned rating.  As explained above in denying higher ratings for this period, the Board considered the criteria for higher schedular ratings, but found the lower ratings assigned appropriate because the rating criteria more closely described the Veteran's disability picture.  The Veteran reported anxiety, depression, recurrent thoughts of trauma, insomnia, anger, irritability, avoidance of crowds, and some suicidal ideation.  These are all symptoms encompassed by the schedular rating criteria.  Thus, the Board finds the rating criteria specifically contemplate the Veteran's psychiatric disability symptomatology for the period prior to May 20, 2010.  TDIU and extra-schedular consideration under 38 C.F.R. § 4.16 will be discussed in the TDIU section below.  

PTSD Analysis-From May 20, 2010

In the most recent May 2010 VA PTSD examination the Veteran was noted to appear slightly disheveled as he was not taking careful care of himself, and maintained poor eye contact throughout the exam.  The Veteran was noted to be nervous with depressed mood and flat, restricted affect.  His speech was noted as circumstantial and circumlocutory.  The Veteran reported experiencing hallucinations while watching television at night at home.  The Veteran reported chronic passive thoughts of death and suicidal ideation without homicidal ideation.  The Veteran reported he had a "short fuse".  The examiner confirmed the previously diagnosed PTSD noting the Veteran's persistent symptoms of increased arousal, insomnia, irritability, poor concentration, hypervigilance, and exaggerated startle response.  The examiner noted the Veteran has intermittent inability to perform daily activities and opined that the Veteran is unable to establish and maintain effective work and social relationships due to his poor mood and social isolation.  The examiner further noted the Veteran is unable to maintain family role functioning and has intermittent inability to perform recreational or leisure pursuits due to poor energy, poor interest, and depression.  The examiner assigned a GAF of 40.  

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38 C.F.R. § 3.102 (2013); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Accordingly, based on a review of the aforementioned evidence, the Board finds that the symptoms associated with the Veteran's PTSD more nearly approximate the criteria required for a 100 percent disability rating from May 20, 2010.  Moreover, his most recent GAF score was 40 and his scores have been consistently worsening over time.  While the Board is cognizant that the Veteran did not manifest all of the symptoms suggested under 38 C.F.R. § 4.130, DC 9411 for a disability rating of 100 percent, the United States Court of Appeals for Veterans Claims (Court) has held that the symptoms listed in the rating criteria are not intended to constitute an exhaustive list, and that VA must instead consider all symptoms of a claimant's disability that affect the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436.  As such, and affording the Veteran the benefit of the doubt, a schedular disability rating of 100 percent for PTSD is warranted for the period following May 20, 2010. 
TDIU 

Entitlement to total disability rating based upon individual unemployability (TDIU) is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

A total disability rating may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In reaching such a determination, the central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to render him unemployable.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  Rather, the pertinent question is whether the Veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  In determining unemployability for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by non-service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

TDIU Analysis-Prior to May 20, 2010

The Veteran has claimed entitlement to TDIU and asserts that he is unemployable due to his service-connected PTSD.  See VA Form 21-8940, dated June 15, 2011.  Concerning employment, the January 2009 VA examiner noted the Veteran's avoidance of social interaction limited his choice of jobs; however, the Veteran's relationships with his supervisor and co-worker's were good considering their limited interaction.  The Veteran retired in May 2009.  The Veteran's employer indicated that the Veteran retired and did not indicate that the retirement was due to a disability.  In an April 2012 NOD regarding his TDIU claim the Veteran stated he was unable to work due to his service-connected disability and that his disability was worse than indicated in the May 2010 VA exam.  However, In a statement to his congressional representative dated July 22, 2013 the Veteran informed he was service-connected for PTSD and that he had other medical issues including high blood pressure, asthma, bronchitis, and diabetes.  The Veteran further informed that he stopped working in 2009 because he could not perform his duties, he gets short-winded, and that he cannot walk very far.   

For the period prior to May 20, 2010 the Veteran's PTSD was appropriate rated at 50 percent.  The Veteran is not service-connected for any other condition.  Therefore TDIU consideration under 38 C.F.R. § 4.16(a) is not applicable.  However, all Veterans who are unemployable by reason of service connected disabilities but fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a) may be eligible for extraschedular consideration upon referral to the Director, Compensation and Pension (C&P) Service.  See 38 C.F.R. § 4.16(b).  

The Board itself cannot assign an extra-schedular rating in the first instance.  However, it must specifically adjudicate whether to refer a case to the Director of C&P Services for an extra-schedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008). 

Here, although the Veteran contends in his TDIU application that the sole reason for his retirement in 2009 is his service-connected disability, in a statement as recent 2013 the Veteran listed other medical conditions and symptoms unrelated to PTSD that contributed to his being unable to work.  During the pendency of this appeal, the RO continued to diligently pursue the Veteran's increased rating claim and timely responded to his disagreements and supporting statements.  In fact, the Veteran's June 2009 NOD and April 2010 substantive appeal triggered the additional VA examination upon which the 100 percent schedular rating from May 20, 2010 is based.  

The first instance in which the Veteran claimed his service-connected PTSD caused unemployability was in his June 2011 TDIU application, over two years after he retired.  Between retirement in 2009 and his TDIU application the Veteran only made statements regarding the severity of his PTSD.  He made no statements regarding the effect the severity of his PTSD had on his decision to retire.  In fact, his employer indicated his retirement was not based on a disability.  Additionally, the Veteran was gainfully employed during part of this period and there is no evidence his work was affected due to PTSD.  In the January 2009 VA examination the Veteran reported no lost work due to his service-connected disability.  In sum, and considering, the partial period of full employment, the lack of evidence concerning the effect of the Veteran's service-connected disability on his ability to perform substantial gainful activity for this period, the evidence concerning his retirement, and the Veteran's contention in a 2013 statement that he had to retire for physical limitations in addition to mentioning PTSD, referral to the Director, Compensation and Pension Service, for extraschedular consideration of TDIU, is not reasonably raised for the period prior to May 20, 2010.

Accordingly, the Board finds that the preponderance of the evidence is against a grant of schedular TDIU or for referral for extraschedular consideration for the period prior to May 20, 2010.  

TDIU Analysis-From May 20, 2010

From May 20, 2010 based on the Board's findings in this decision, the Veteran has been awarded a 100 percent (total) schedular disability rating for his service-connected PTSD from May 20, 2010.  Accordingly, the assignment of a 100 percent schedular rating for PTSD renders the TDIU claim moot from that date, and it must therefore be dismissed.  See Green v West, 11 Vet. App. 472, 476 (1998) (if a 100 percent schedular rating is warranted, a veteran is not also entitled to TDIU). 

The Veteran is not service connected for any other disabilities.  As such, the decisions in Bradley v. Peake, 22 Vet. App. 280 (2008) and Buie v. Shinseki, 24 Vet. App. 242 (2010) do not apply and from May 20, 2010 the TDIU matter is moot. 


Veterans Claims Assistance Act of 2000

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veterans Claims Assistance Act of 2000 (VCAA).  Notice letters dated in February 2009 and July 2009 are of record.  The RO has obtained pertinent medical records including service treatment records, VA examination records, and private mental health examination records.  The Veteran also submitted a letter from his clinical psychologist.  

The RO has also obtained thorough medical examinations.  In the June 2009 Notice of Disagreement, the Veteran stated he disagreed with the January 2009 examiner's opinion and that he was uncomfortable with that particular examiner as the scheduled examiner was unavailable.  In April 2010, the Veteran stated he believed his condition was worse than stated by the examiner.  The Veteran was provided with an additional exam in May 2010.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the examination).














						[CONTINUED ON NEXT PAGE]
ORDER

An initial disability rating in excess of 50 percent for PTSD for the period prior to May 20, 2010 is denied.

Entitlement to an initial disability rating of 100 percent from May 20, 2010 for PTSD is granted.

The claim of entitlement to a TDIU prior to May 20, 2010 is denied.  

The claim of entitlement to a TDIU from May 20, 2010 is dismissed.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


